DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Boris Matvenko on 12/7/2021.

The application has been amended as follows: 
See the Claims Amendments attached to this office action.

Reasons for Allowance
Claims 1-33 are allowed.

The following is an examiner’s statement of reasons for allowance: The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which teaches either solely or in combination with another reference the limitations of utilizing a radio synchronous messaging protocol to simultaneously generate and transmit, to a second group of communications devices, multicast addressed status messages based on the concurrently detected type of change of status event which is detected by one of communications devices of a first group, in combination with all the other limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sandgren et al. US 2020/0413331 (Figure 1 the RUs are configured for autonomous operation based on the determination of the fulfillment of criterion for which upon the detection of trigger event the RUs are able to receive signaling from the CU.  It does not explicitly teach the simultaneous generation and transmission of status messages to a second group of devices utilizing multicast addressing and a radio synchronous messaging protocol based on a type of detected status event change by a device of a first group of devices.)
Rubin et al. US 2019/0327320 (Figure 12 depicts the real time event server which sends the same information concurrently to multiple communications devices whereby the ¶193 information may be sent using multicast addressing under normal conditions but the purpose of Rubin is to utilize other means for sending information so that the network does not become overloaded sending the same message to unnecessary multicast group members ¶6. Additionally it does not teach the detection of the type of change of status.)
Tenny et al. US 2018/0206178.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LONNIE V SWEET/Primary Examiner, Art Unit 2467